O'CONNOR PLAYDON GUBEN & INOUYE LLP
A LIMITED PARTNERSHIP LAW COMPANY

RANDOLPH R. SLATON 1647-0
Of Counsel
JERROLD K. GUBEN 3107-0
KRISTI L. ARAKAKI 8683-0
Makai Tower, 24th Floor
733 Bishop Street
Honolulu, Hawaii 96813
Telephone:(808)524-8350
Facsimile:(808)531-8628
RRS@opgilaw.com
JKG@opgilaw.com
KLA@ogpilaw.com

Attorneys for EBBTIDE,LLC

             IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF HAWAII

In re                                       Case No. 19-00227
                                           (Chapter 11)
HAWAIIAN EBBTIDE HOTEL,INC.,
                                               4.

                   Debtor.


               NOTICE OF APPEARANCE AND REQUEST
               FOR SERVICE OF NOTICES AND PAPERS

            PLEASE TAKE NOTICE that the firm of O'Connor Playdon Guben &

Inouye LLP hereby enters its appearance on behalf ofEBBTIDE,LLC,a creditor in

the above-referenced case pursuant to Section 1109(b) ofthe Bankruptcy Code and

Rule 9010(b)ofthe Federal Rules ofBankruptcy Procedure.




  U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 6 Filed 02/27/19 Page 1 of 3
                     The creditor, pursuant to Section 1109(b) ofthe Bankruptcy Code, and

Rules 2002, 9010(b), and any other applicable provision of the Federal Rules of

Bankruptcy Procedure or the Local Bankruptcy Rules,requests that all notices given

or required to be given in this case and all papers served or required to be served in

this case be given to and served upon:

                                 JERROLD K. GUBEN,ESQ.
                                 RANDOLPH R. SLATON,ESQ.
                                 KRISTI L. ARAKAKI,ESQ.
                                 O'Connor Playdon Guben & Inouye LLP
                                 Makai Tower, Suite 2400
                                 733 Bishop Street
                                 Honolulu, Hawaii 96813
                                 Telephone: (808)524-8350
                                 Facsimile: (808)531-8628
                                 Email: JKG@opgilaw.com
                                        RRS@opgilaw.com
                                        KLA@opgilaw.com

                 In addition, the creditor requests that all applications, complaints,

demands, motions, petitions, requests, statements, schedules, stipulations, orders,

and other pleadings and any notices thereof which affect or seek to affect in any

way any ofthe rights or interests of any creditor or party-in-interest in this case,

including, without limitation, with respect to the Debtor or any property ofthe

Debtor or ofthe Debtor's estate, be given to and served upon the undersigned at

the addresses set forth above.

                     Nothing herein or otherwise, including any later appearance, pleading,

claim, or action, is intended or shall be deemed to be a waiver, release or

550599v1/55555/RRS
                                                2
    U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 6 Filed 02/27/19 Page 2 of 3
 modification by the creditor ofits(a)right to have final orders in noncore matters

entered after de novo review by a District Judge;(b)right to trial by jury in any

proceeding so triable in this case or any case, controversy or proceeding related to

this case;(c)right to have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or(d)other rights, remedies,

claims, actions, defenses, setoffs or recoupments to which the creditor is or may be

entitled, all of which is hereby expressly reserved.

                      DATED: Honolulu, Hawaii, February 27, 2019.


                                               /s/ Jerrold K. Guben
                                            JERROLD K. GUBEN
                                            RANDOLPH R. SLATON
                                            KRISTI L. ARAKAKI
                                            Attorneys for Creditor EBBTIDE,LLC




550599v.1/55555/RRS
                                              3
    U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 6 Filed 02/27/19 Page 3 of 3
